Digitally signed by
                                                                            Reporter of
                                                                            Decisions
                                                                            Reason: I attest to
                       Illinois Official Reports                            the accuracy and
                                                                            integrity of this
                                                                            document
                              Appellate Court                               Date: 2018.10.23
                                                                            09:08:57 -05'00'




                    Grant v. State, 2018 IL App (4th) 170920



Appellate Court   WILLIAM LEE GRANT II, Plaintiff-Appellant, v. THE STATE OF
Caption           ILLINOIS, Defendant-Appellee.



District & No.    Fourth District
                  Docket No. 4-17-0920



Filed             August 6, 2018



Decision Under    Appeal from the Circuit Court of Sangamon County, No. 17-MR-754;
Review            the Hon. Brian T. Otwell, Judge, presiding.



Judgment          Affirmed.


Counsel on        William Lee Grant II, of Springfield, appellant pro se.
Appeal
                  Lisa Madigan, Attorney General, of Chicago (David L. Franklin,
                  Solicitor General, and John P. Schmidt, Assistant Attorney General, of
                  counsel), for appellee.



Panel             JUSTICE STEIGMANN delivered the judgment of the court, with
                  opinion.
                  Presiding Justice Harris and Justice DeArmond concurred in the
                  judgment and opinion.
                                                 OPINION

¶1         In September 2017, plaintiff, William Lee Grant II, filed a complaint for civil rights
       violations against the Illinois Department of Transportation. In November 2017, the State filed
       a motion to dismiss, arguing that (1) plaintiff failed to set forth a legally recognized cause of
       action, (2) plaintiff failed to plead facts that would bring his claim within a legally recognized
       cause of action, and (3) his claim was barred by the statute of limitations. 735 ILCS 5/2-615,
       2-619(a)(5) (West 2016). The State did not file an answer to plaintiff’s complaint.
¶2         In December 2017, plaintiff filed a motion for summary judgment. Id. § 2-1005. Later that
       month, the trial court granted the State’s motion to dismiss. Likewise, the court concluded that
       plaintiff’s motion for summary judgment was moot.
¶3         Plaintiff appeals, essentially arguing that the trial court erred in dismissing his complaint
       because the State did not file an answer that denied his allegations. In pertinent part, the State
       argues that it did not admit plaintiff’s allegations. We agree with the State.

¶4                                            I. BACKGROUND
¶5         In September 2017, plaintiff filed a complaint for civil rights violations against the Illinois
       Department of Transportation. In November 2017, the State filed a motion to dismiss, arguing
       that (1) plaintiff failed to set forth a legally recognized cause of action, (2) plaintiff failed to
       plead facts that would bring his claim within a legally recognized cause of action, and (3) his
       claim was barred by the statute of limitations. Id. §§ 2-615, 2-619(a)(5). The State did not file
       an answer to plaintiff’s complaint.
¶6         In December 2017, plaintiff filed a motion for summary judgment. Id. § 2-1005. Later that
       month, the trial court granted the State’s motion to dismiss. The court concluded that plaintiff’s
       complaint was “frivolous, irrational, and wholly incredible.” Likewise, the court concluded
       that plaintiff’s motion for summary judgment was moot.
¶7         This appeal followed.

¶8                                             II. ANALYSIS
¶9        Plaintiff appeals, essentially arguing that the trial court erred in dismissing his complaint
       because the State did not file an answer that denied his allegations. In pertinent part, the State
       argues that it did not admit plaintiff’s allegations. We agree with the State.

¶ 10                                A. Defendant’s Motion to Dismiss
¶ 11                                      1. The Applicable Law
¶ 12       A motion to dismiss brought pursuant to section 2-615 of the Code of Civil Procedure
       (Code) (id. § 2-615) attacks the legal sufficiency of the complaint. In re Estate of Powell, 2014
IL 115997, ¶ 12, 12 N.E.3d 14. In other words, the defendant is saying, “So what? The facts the
       plaintiff has pleaded do not state a cause of action against me.” (Internal quotation marks
       omitted.) Winters v. Wangler, 386 Ill. App. 3d 788, 792, 898 N.E.2d 776, 779 (2008). This is
       why a section 2-615 motion is often referred to as a “So what” motion. See Steve L. Dellinger,
       The Art of Motions: Understanding Illinois Civil Pretrial Motions, 38 S. Ill. U. L.J. 183, 202
       (2014). When ruling on such a motion, the court must accept as true all well-pleaded facts in
       the complaint, as well as any reasonable inferences that may arise from those facts. In re Estate

                                                    -2-
       of Powell, 2014 IL 115997, ¶ 12. Nonetheless, a court cannot accept as true mere conclusions
       of law or fact unsupported by specific factual allegations. Pooh-Bah Enterprises, Inc. v.
       County of Cook, 232 Ill. 2d 463, 473, 905 N.E.2d 781, 789 (2009). A complaint should be
       dismissed under section 2-615 only if it is clearly apparent from the pleadings that no set of
       facts can be proved that would entitle the plaintiff to recovery. In re Estate of Powell, 2014 IL
115997, ¶ 12. We review de novo an order granting a section 2-615 motion to dismiss. Id.
¶ 13       A motion to dismiss brought under section 2-619 admits—for the purposes of the
       motion—the legal sufficiency of the complaint, admits all well-pleaded facts and reasonable
       inferences from those well-pleaded facts, and asserts an affirmative matter outside the
       complaint that defeats the cause of action. Reynolds v. Jimmy John’s Enterprises, LLC, 2013
IL App (4th) 120139, ¶ 31, 988 N.E.2d 984; Winters, 386 Ill. App. 3d at 792. In other words,
       the defendant is saying, “Yes, the complaint was legally sufficient, but an affirmative matter
       exists that defeats the claim.” (Internal quotation marks omitted.) Winters, 386 Ill. App. 3d at
       792. This is why a section 2-619 motion is often referred to as a “Yes, but” motion. Id. When
       ruling on a section 2-619 motion, the court construes the pleadings in the light most favorable
       to the nonmoving party and should only grant the motion if the plaintiff can prove no set of
       facts that would support a cause of action. Reynolds, 2013 IL App (4th) 120139, ¶ 31. We
       review de novo an order granting a section 2-619 motion. Id.
¶ 14       In pertinent part, section 2-610(a) states that “[e]very answer and subsequent pleading shall
       contain an explicit admission or denial of each allegation of the pleading to which it relates.”
       735 ILCS 5/2-610(a) (West 2016). This section further states that “[e]very allegation, except
       allegations of damages, not explicitly denied is admitted.” Id. § 2-610(b). The Fifth District
       has reasoned that “where the defendants failed to file an answer at all, section 2-610 of the
       Code (735 ILCS 5/2-610 (West 2012)) is inapplicable, and that section does not mandate a
       finding that all of the allegations of the complaint are deemed admitted.” Crawford County Oil,
       LLC v. Weger, 2014 IL App (5th) 130382, ¶ 14, 15 N.E.3d 978. It is proper to file a section
       2-619 motion prior to filing an answer. Clemons v. Nissan North America, Inc., 2013 IL App
       (4th) 120943, ¶ 33, 997 N.E.2d 307.

¶ 15                                            2. This Case
¶ 16        On appeal, plaintiff argues that “the trial court *** made a mistake by dismissing
       Plaintiff’s complaint.” Plaintiff argues that the “trial court failed to acknowledge” that the
       “Illinois Attorney General’s Office do[es] not deny the allegations of William Lee Grant II
       pursuant to 735 ILCS 5/2-610(b).” Apparently, plaintiff argues that the State admitted his
       allegations by failing to file an answer that affirmatively denied his allegations. See 735 ILCS
       5/2-610(b) (West 2016). Plaintiff then describes his allegations in exhaustive detail. (We note
       that his brief fails to comply with Illinois Supreme Court Rule 341 in multiple regards. Ill. S.
       Ct. R. 341(h)(6), (7) (eff. Nov. 1, 2017).)
¶ 17        The State never filed an answer in this case. Instead, the State filed a motion to dismiss
       pursuant to sections 2-615 and 2-619(a) of the Code. 735 ILCS 5/2-615, 2-619(a)(5) (West
       2016). The trial court granted this motion. Accordingly, pursuant to the rationale of Weger,
       with which we agree, the State did not admit the allegations in plaintiff’s complaint. Weger,
       2014 IL App (5th) 130382, ¶ 14 (“where the defendants failed to file an answer at all, section
       2-610 of the Code [citation] is inapplicable, and that section does not mandate a finding that all
       of the allegations of the complaint are deemed admitted”). Likewise, it was proper for the State

                                                   -3-
       to file a section 2-619 motion prior to filing an answer. Nissan North America, Inc., 2013 IL
       App (4th) 120943, ¶ 33. Accordingly, plaintiff’s argument is without merit.

¶ 18                                     B. Plaintiff’s Forfeiture
¶ 19       The trial court dismissed plaintiff’s case because (1) plaintiff failed to set forth a legally
       recognized cause of action, (2) plaintiff failed to plead facts that would bring his claim within a
       legally recognized cause of action, and (3) his claim was barred by the statute of limitations.
       735 ILCS 5/2-615, 2-619(a)(5) (West 2016). Likewise, the trial court concluded that plaintiff’s
       motion for summary judgment was moot. In his appellate brief, plaintiff fails to respond to
       these legal issues. Accordingly, any potential argument on these issues is forfeited. Ill. S. Ct. R.
       341(h)(7) (eff. Nov. 1, 2017).

¶ 20                                      III. CONCLUSION
¶ 21      For the reasons stated, we affirm the trial court’s judgment.

¶ 22      Affirmed.




                                                    -4-